Citation Nr: 9928405	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for head and neck 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye condition.  

3.  Entitlement to an increased (compensable) evaluation for 
postoperative right inguinal hernia.

4.  Entitlement to an increased (compensable) evaluation for 
postoperative hemorrhoids.  

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a right partial pneumothorax.  

6.  Entitlement to an increased (compensable) evaluation for 
otitis externa.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from March 1945 to February 
1946 and from March 1959 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In his VA Form 9, the veteran appears to have claimed service 
connection for hearing loss.  This issue is referred to the 
RO for adjudication.

The issue of increased rating for partial right spontaneous 
pneumothorax is addressed in the remand appended to this 
decision.



FINDINGS OF FACT

1.  The March 1980 RO decision, which denied service 
connection for a head and neck injury and an eye condition, 
is the last final decision.

2.  With respect to short scars above the outer corner of the 
right eye and in the lateral portion of the left brow, the 
claim is reopened; these scars were the result of in- service 
laceration.

3.  With respect to disabilities other than the facial scars, 
evidence submitted subsequent to the March 1980 RO decision 
denying service connection for a head and neck injury and an 
eye condition, when viewed in the light of all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of these 
claims.

4.  Recurrence of a postoperative right inguinal hernia was 
not found on recent examination.  

5.  Postoperative hemorrhoids were noted as asymptomatic at 
present, with no evidence of recurrence since operative 
procedure in 1992.  

6.  The claim for a compensable rating for otitis externa is 
not plausible.  


CONCLUSIONS OF LAW

1.  The unappealed March 1980 RO decision denying service 
connection for a head and neck injury and an eye condition is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a), 
20.302, 20.1103 (1998).  

2.  Short scars above the outer corner of the right eye and 
in the lateral portion of the left brow were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

3.  With respect to disabilities other then the short scars 
above the outer corner of the right eye and in the lateral 
portion of the left brow, the claims for service connection 
for head and neck injury and for eye disability are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998)

4.  The schedular criteria for a compensable disability 
rating for postoperative right inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7338 (1998).

5.  The schedular criteria for a compensable disability 
rating for postoperative hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).

6.  The claim for a compensable disability rating for otitis 
externa is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his initial claim in November 1979, 
including claims for a head and neck injury reportedly having 
occurred in 1967 and an eye condition dating from 1972.  By 
rating decision dated in March 1980, the RO denied both 
claims.  The veteran did not appeal.  In March 1997, the 
veteran attempted to reopen these claims, stating that his 
head, neck, and eyes had been injured in a 1967 jeep 
accident.  He also submitted the claims for increased 
evaluations now at issue before the Board.  In July 1997, the 
head and neck injury claim and the eye condition claim were 
denied on a new and material evidence basis.  The increased 
rating claims were also denied at this time.  The veteran 
then filed in August 1997 a notice of disagreement as to all 
of these claims.  In January 1998, the RO submitted a 
Statement of the Case as to all of the appealed issues and a 
further rating decision, again denying service connection for 
an eye condition.  The veteran submitted a substantive appeal 
in February 1998.  

I.  New and Material Evidence Claims

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

As to the claim for a head and neck injury, evidence 
considered by the RO in its final decision of March 1980 
included the veteran's service medical records and a January 
1980 initial VA disability evaluation examination.  The 
service medical records are negative with respect to a motor 
vehicle accident with resultant head and neck injuries.  On 
the initial VA disability evaluation examination about four 
months after service, in January 1980, the veteran reported 
that he had sustained lacerations when he went through a jeep 
window in Korea in 1967.  Examination showed short scars 
beyond and above the outer corners of both eyes and a linear 
scar in the right trapezius area close to the base of the 
neck.  The pertinent diagnosis was lacerations of the head 
and neck, healed and asymptomatic.  

Evidence submitted to support the reopening of this claim 
since the March 1980 final decision includes VA outpatient 
treatment reports, dating from November 1995 to October 1996; 
additional VA outpatient treatment reports, dated in 
September 1996 and in August 1996, VA disability evaluation 
examinations in June 1997, and the veteran's testimony at a 
hearing in March 1999 before the undersigned Member of the 
Board.  

With specific reference to facial scars, in his testimony 
before the undersigned, the veteran testified that he had 
scars below his eyebrows that were the result of stitches he 
received for lacerations sustained as a result of a jeep 
injury in Korea in about 1968.  These scars were observed by 
the undersigned.  He also testified that he believed he had 
neck, sinus and eye problems that were the result of this 
injury.

With specific reference to the scars about the right and left 
eyes, the Board is of the opinion that the veteran is 
competent to identify and describe scars that are residuals 
of in- service injury.  In view of the fact that these scars 
were noted shortly after he was separated from the service, 
were recently described by him during his hearing, and were 
also observed by the undersigned, he has presented new 
evidence that is also material.  That is, the hearing 
evidence is so significant that it must be considered in 
order to decide the claim, and, in fact, serves to reopen the 
claim.  Considering the merits of the claim, the Board notes 
that short scars above the outer corner of the right eye and 
in the lateral portion of the left brow were shown medically 
shortly after service and were attributed by medical opinion 
to the in- service lacerations described by the veteran.  
With application of the benefit of the doubt rule, the Board 
concludes that short scars above the outer corner of the 
right eye and in the lateral portion of the left brow were 
incurred in service.

With respect to any other residuals of the alleged in- 
service head and neck injury, although the recently submitted 
medical evidence is new, none of it is relevant to the matter 
of whether the veteran has residuals of this injury.  The VA 
medical records reference only examination and treatment for 
current eye and other problems.  As to his testimony, the 
veteran alleged that he has neck, sinus and eye problems that 
were caused by this injury.

As to the new medical evidence, the Board is unable to 
conclude that this evidence is at all relevant or material to 
the service connection claim.  The veteran has not presented 
competent medical evidence of a relationship between the 
accident alleged to have been sustained in service and any 
chronic disability (apart from the aforementioned facial 
scars).  As to his testimony, as a layman, he is not 
considered competent on matters of medical etiology.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, his 
opinion as to the cause of his neck or sinus problems will 
not serve to reopen the claim.  Because the veteran has not 
submitted new and material evidence to support his 
contentions, the claim may not be reopened.

Considering next the eye claim, the service medical records 
do not show any disease or injury involving the veteran's 
eyes, but merely reflect regular routine check up for 
refractive error, with periodic prescriptions for corrective 
lenses.  A special eye examination in conjunction with the 
March 1980 VA examination noted a history of facial trauma 
when the veteran went through a jeep windshield and sustained 
lacerations.  However, he was found to have hyperopia and 
presbyopia, constituting refractive error; no acquired eye 
disorder was noted.  In considering service connection for 
such disorder, the RO noted that refractive error of the eye 
is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The newly-submitted outpatient reports note complaints of 
red, itchy, dry eyes in May 1996.  Examination in August 1996 
revealed a central floater in the left eye and a cyst on the 
left upper lid.  An ophthalmology consultation report 
indicated that the veteran attributed the cyst to a 1968 
(sic) jeep accident.  The examiner noted a cyst just inferior 
to the left eyebrow, but provided no comment as to whether 
the cyst bore any relationship to accident in service.  
During his hearing before the Board, the veteran testified 
that his eyes were "going slow" ever since he was discharged 
from service and that he had to go every year and have his 
eyes checked.  He stated that he had had to wear eyeglasses 
for a number of years as a result of the accident in service.  

This newly-submitted evidence is not relevant or material 
with respect to whether any eye disorder is the result of 
injury or disease during active military service.  No 
competent medical evidence has been presented to show that 
any current acquired eye disorder had any relationship to the 
accident nearly 30 years before.  Moreover, the evidence 
submitted to support this claim is not so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Unless a veteran 
submits new and material evidence, a finally disallowed claim 
cannot be reopened.  Green (John H.) v. Derwinski, 4 Vet. 
App. 382 (1993).  

Accordingly, since new and material evidence has not been 
presented to reopen the claims of entitlement to service 
connection for residuals of a head and neck injury (apart 
from facial scars) or for an eye condition, the Board may not 
reopen these claims.  

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen these finally 
disallowed claims, the benefit of the doubt doctrine does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


II.  Increased Rating Claims

The Board notes that the veteran's claims for increased 
evaluations for the post- operative inguinal hernia and 
hemorrhoids are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed with , no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  A Compensable Evaluation for Postoperative Right Inguinal 
Hernia

Service medical records reveal that a small right inguinal 
hernia, which was asymptomatic, was found on examination in 
October 1964.  The initial recommendation was hernia repair, 
but, following examination by two surgeons, the veteran was 
advised to wear an athletic supporter.  The VA examiner in 
January 1980 did not discern an inguinal hernia.  The veteran 
reported, however, that he had had a hernia since 1964, that 
it had not been repaired, and that the area was occasionally 
painful.  The diagnosis was that a right inguinal hernia had 
not been found.  

Records are silent until June 1997, when the veteran reported 
during a VA examination that he had developed a left inguinal 
hernia, which subsequently became larger.  He had undergone 
herniorrhaphy on the left side in 1993, and the surgeon 
noticed a hernia on the right side also.  Two months later, 
he underwent right inguinal herniorrhaphy.  He had been 
asymptomatic since then.  Physical examination revealed 
healed surgical scars in the right and the left inguinal 
regions.  There was a slight bulge noted in the left inguinal 
region on coughing.  The pertinent diagnosis was status post 
bilateral inguinal herniorrhaphy; recurrent left inguinal 
hernia, small.  

During his Board hearing, the veteran testified that his 
hernia would occasionally become sore and that he had to stop 
any activity, take pain pills, and rest.  He had no 
difficulty as long as he did not try to lift anything.  He 
did not wear a truss.  

At this juncture, the Board points out that the veteran is 
service-connected only for a right inguinal hernia, which had 
been surgically repaired.  Although recent VA examination has 
shown that he has a mild recurrence of the left inguinal 
hernia, the right inguinal hernia repair was found currently 
asymptomatic.  In his testimony during his Board hearing, 
neither the veteran nor his representative specified on which 
side his present symptoms resided.  

The veteran is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, pertaining to inguinal hernia.  If the 
hernia is large, postoperative, recurrent, not well supported 
under ordinary conditions, and not readily reducible, when 
considered inoperable, a 60 percent evaluation is warranted.  
If the hernia is small, postoperative, recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible a 30 percent evaluation is warranted.  When 
postoperative, recurrent, readily reducible, and well 
supported by truss or belt, 10 percent is warranted.  A 
remediable but not operated hernia is noncompensable, as is 
one which is small and reducible hernia or without true 
hernia protrusion.  Note:  add 10 percent for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent only added for the second hernia, 
if the latter is of compensable degree.  

The VA disability evaluation examination in June 1997 
revealed no disability at all caused by postoperative 
residuals of the right inguinal hernia repair.  No evidence 
of recurrence of a right inguinal hernia was noted on 
examination, nor was the veteran required to wear a truss or 
belt for support.  Accordingly, the veteran does not meet the 
criteria for a compensable evaluation for postoperative right 
inguinal hernia.  

B.  A Compensable Evaluation for Hemorrhoids

The veteran's service retirement examination in September 
1979 noted the presence of external and internal hemorrhoids.  
The initial VA disability evaluation examination in January 
1980 found small internal hemorrhoids.  The examiner 
commented that, despite an operation in 1950,  the veteran 
stated that the hemorrhoids bled frequently and that he had 
to push them up inside after defecation.  The diagnosis was 
internal hemorrhoids, symptomatic.  

A VA examination report in June 1997 noted a reported history 
of rectal bleeding associated with bulging of the rectal 
mucosa in 1969 while the veteran was in Vietnam.  The veteran 
stated that he did not seek medical attention and continued 
to have a small amount of bleeding after bowel movements.  In 
1992, he underwent hemorrhoidectomy at an Army medical 
center.  He denied a history of constipation or diarrhea, but 
did take Metamucil.  The diagnosis was status post 
hemorrhoidectomy; asymptomatic at present, with no evidence 
of recurrence.  

The veteran testified at his Board hearing that he 
occasionally had recurrence of hemorrhoids, with symptoms of 
a little pain, some blood in his stool, and itching.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, hemorrhoids, 
either external or internal, may be granted a 20 percent 
evaluation if there is persistent bleeding and with secondary 
anemia, or with fissures.  If the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent evaluation may 
be granted.  Mild or moderate hemorrhoids are noncompensable.

In evaluating this claim, the Board notes that the veteran 
does not meet the requirements for a compensable rating.  
Although he evidently did have severe hemorrhoids in 1980, 
the condition had apparently been corrected by the 1992 
operation, as he has not currently been found to experience 
persistent bleeding, secondary anemia, or fissures or to have 
the large or thrombotic, and irreducible type of hemorrhoids 
which would warrant a compensable evaluation.  Accordingly, 
the claim for a compensable evaluation must be denied.  

C.  A Compensable Evaluation for Otitis Externa

The Board does not find this claim for increase to be 
plausible.  Otitis externa is rated pursuant to 38 C.F.R. 
§ 4.87a, Diagnostic Code 6210, disease of the auditory canal.  
This code provides for a 10 percent evaluation when there is 
swelling, dry and scaly or serous discharge, and itching, 
requiring frequent and prolonged treatment.  The veteran has 
not alleged that he currently has any of the manifestations 
described in this diagnostic code.  Instead, as is evidenced 
in his testimony before the undersigned (hearing transcript 
pages 18- 19) he referred to chest phlegm and hearing loss.  
In view of the fact that he has not alleged increased 
severity of otitis externa, and, further, has not presented 
medical evidence showing increased severity of otitis 
externa, the claim is not well- grounded and must be denied.



ORDER

Service connection for short scars above the outer corner of 
the right eye and in the lateral portion of the left brow is 
granted.

New and material evidence not having been submitted to reopen 
the claims for service connection for a head and neck injury 
(apart from the aforementioned scars) and for an eye 
condition, the claims are not reopened and the appeals are 
denied.  

The claim for a compensable evaluation for postoperative 
right inguinal hernia is denied.

The claim for a compensable evaluation for postoperative 
hemorrhoids is denied.

The claim for a compensable evaluation for otitis externa is 
denied.


REMAND

The claim for a compensable rating for residuals of right 
partial pneumothorax is well grounded based on complaints of 
increased respiratory problems.  The disability is rated 
under Diagnostic Code 6843 which provides that the disorder 
is to be rated under the criteria for restrictive lung 
disease which in turn are measured by performance of 
pulmonary unction tests.  In this case, the veteran was 
afforded VA respiratory examination in June 1997, but 
pulmonary function tests were not performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all current VA 
treatment records.

2.  The RO should schedule the veteran 
for VA respiratory examination to 
determine the nature and severity of 
right partial pneumothorax residuals.  
The necessary pulmonary function tests 
should be performed to determine whether 
he has any restrictive lung disease due 
to the partial pneumothorax.  After these 
tests, if there are no demonstrable 
residuals of the partial pneumothorax, 
this fact should be stated.  The claims 
file and a copy of this remand should be 
made available to the examiner.

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)




After the usual adjudication procedures, the case should be 
returned to the Board, if in order.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

